—Judgment, Supreme Court, New York County (Ruth Pickholz, J.), rendered December 17, 1998, convicting defendant, after a jury trial, of crimi*332nal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree and burglary in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, 5 to 10 years and 8 years, respectively, unanimously affirmed.
The trial court properly exercised its discretion in denying defense counsel’s request to be relieved during jury selection. The court adequately addressed defendant’s complaints concerning his counsel’s alleged failure to supply him with paperwork and explanations of the proceedings, and the record does not establish good cause for a substitution (see People v Sides, 75 NY2d 822; People v Sawyer, 57 NY2d 12, 18-19, cert denied 459 US 1178; People v Garcia, 250 AD2d 421, lv denied 92 NY2d 897).
Defendant’s claim that, in this “unlawful entry” case, the trial court erred in referring to “unlawful remaining” in its jury charge is unpreserved for appellate review and we decline to review it in the interest of justice. Were we to review this claim, we would find that there was no reasonable view of the evidence that defendant entered without criminal intent and that the jury could not have been misled by the “remaining” language (see, People v Ray, 254 AD2d 189, lv denied 92 NY2d 985). Concur — Rosenberger, J. P., Williams, Tom, Lerner and Buckley, JJ.